JUDGMENT

                                Court of Appeals
                            First District of Texas

                                 NO. 01-15-00059-CV

                             KRISTAN SMITH, Appellant

                                           V.

                     WOODLEN GLEN APARTMENTS, Appellee

       Appeal from the County Civil Court at Law No. 1 of Harris County, Texas.
                            (Tr. Ct. Cause No. 1056192).

      This is an appeal from the agreed final judgment signed by the trial court on January
5, 2015. After being notified that this appeal was subject to dismissal for want of
prosecution and nonpayment of all required fees, appellant, Kristan Smith, did not timely
respond. It is therefore CONSIDERED, ADJUDGED, and ORDERED that the appeal
be dismissed.

      The Court orders that costs be taxed against appellant.

      The Court orders that this decision be certified below for observance.

Judgment rendered November 24, 2015. Per curiam opinion delivered by panel consisting
of Justices Jennings, Keyes, and Bland.